Per Curiam,
We are not persuaded that the court below erred in the disposition of this case. Mrs. Josephine Barkley, through the agency of her husband, was the actor in this partition; and, that the purpart was awarded to him, instead of to her, matters little, seeing that her money was used to pay the owelty. She was in equity the owner of the land, and could have compelled a conveyance to herself. Under such circumstances, she cannot now be allowed to resist the collection of the recognizance.
Decree affirmed and appeal dismissed at costs of appellant.